 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   EMIL LEWIS                                 Case No.: 2:19-cv-07723-DMG-RAO
                        Plaintiff,
12                                              (Los Angeles County Superior Court Case
     v.                                         No. 19STCV23878)
13
     LOWE’S COMPANIES, INC., DOES               STIPULATED PROTECTIVE ORDER
14   1 TO 25,
                                                [Assigned to Hon. Dolly M. Gee, District
15                      Defendants.             Judge; and Hon. Rozella A. Oliver,
                                                Magistrate Judge]
16

17        1. A. PURPOSES AND LIMITATIONS
18          Discovery in this action is likely to involve production of confidential,
19   proprietary, or private information for which special protection from public disclosure
20   and from use for any purpose other than prosecuting this litigation may be warranted.
21   Accordingly, the parties hereby stipulate to and petition the Court to enter the
22   following Stipulated Protective Order. The parties acknowledge that this Order does
23   not confer blanket protections on all disclosures or responses to discovery and that the
24   protection it affords from public disclosure and use extends only to the limited
25   information or items that are entitled to confidential treatment under the applicable
26   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
27   that this Stipulated Protective Order does not entitle them to file confidential
28   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                              -1-
                                 STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   followed and the standards that will be applied when a party seeks permission from
 2   the court to file material under seal.
 3      B. GOOD CAUSE STATEMENT
 4         Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
 5   Court, upon a showing of good cause may “issue an order to protect a party from
 6   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
 7   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
 8   Documents contain proprietary and confidential trade secret information relating to
 9   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
10   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
11   independent economic value from maintaining the confidentiality of the policies and
12   procedures set forth in these Confidential Documents.
13         Defendant is a retailer in the home improvement industry and has conducted
14   business in California since 1998.       The home improvement retail industry is very
15   competitive. As a result of years of investing time and money in research and
16   investigation, Defendant developed the policies contained in the Confidential
17   Documents for the purposes of maintaining the security and accessibility of its
18   merchandise, providing quality customer service, and ensuring the safety of its
19   employees and customers. These policies and procedures, as memorialized in the
20   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
21   used for the purposes of maintaining safety at its stores and creating efficient and
22   organized work environments for its employees. As a result, Defendant is able to
23   minimize the waste of any resources, which is a key factor in generating profitability
24   for its business.
25         Defendant derives economic value from maintaining the secrecy of its
26   Confidential Documents. If disclosed to the public, the trade secret information
27   contained in Defendant’s Confidential Documents would reveal Defendant’s internal
28   operations and could potentially be used by competitors as a means to compete for its
                                               -2-
                                  STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   customers, interfere with its business plans and thereby gain unfair business
 2   advantages. If Defendant’s safety protocol were revealed to the general public, it
 3   would hinder Defendant’s ability to effectively resolve and minimize liability claims,
 4   and its goal of protecting its customers and employees from theft and other crimes.
 5   Unrestricted or unprotected disclosure of such information would result in prejudice
 6   or harm to Defendant by revealing Lowe’s competitive confidential information,
 7   which has been developed at the expense of Lowe’s and which represents valuable
 8   tangible and intangible assets. Accordingly, the parties respectfully submit that there
 9   is good cause for the entry of this Protective Order.
10   2.   DEFINITIONS
11        2.1   Action: this pending federal law suit.
12        2.2   Challenging Party: a Party or Non-Party that challenges the designation of
13   information or items under this Order.
14        2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
15   generated, stored or maintained) or tangible things that qualify for protection under
16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement.
18        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
19   support staff).
20        2.5 Designating Party: a Party or Non-Party that designates information or items
21   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
22        2.6 Disclosure or Discovery Material: all items or information, regardless of the
23   medium or manner in which it is generated, stored, or maintained (including, among
24   other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26        2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
27   to the litigation who has been retained by a Party or its counsel to serve as an expert
28   witness or as a consultant in this Action.
                                               -3-
                                  STIPULATED PROTECTIVE ORDER
                                                             LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                   Case No.: 2:19-cv-07723-DMG-RAO
 1      2.8 House Counsel: attorneys who are employees of a party to this Action. House
 2   Counsel does not include Outside Counsel of Record or any other outside counsel.
 3      2.9   Non-Party: any natural person, partnership, corporation, association, or other
 4   legal entity not named as a Party to this action.
 5      2.10 Outside Counsel of Record: attorneys who are not employees of a party
 6   to this Action but are retained to represent or advise a party to this Action and have
 7   appeared in this Action on behalf of that party or are affiliated with a law firm which
 8   has appeared on behalf of that party, and includes support staff.
 9      2.11 Party: any party to this Action, including all of its officers, directors,
10   employees, consultants, retained experts, and Outside Counsel of Record (and their
11   support staffs).
12      2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13   Material in this Action.
14      2.13 Professional Vendors: persons or entities that provide litigation support
15   services (e.g., photocopying, videotaping, translating, preparing exhibits or
16   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
17   their employees and subcontractors.
18      2.14 Protected Material: any Disclosure or Discovery Material that is designated
19   as “CONFIDENTIAL.”
20      2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
21   a Producing Party.
22      3. SCOPE
23      The protections conferred by this Stipulation and Order cover not only Protected
24   Material (as defined above), but also (1) any information copied or extracted from
25   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
26   Material; and (3) any testimony, conversations, or presentations by Parties or their
27   Counsel that might reveal Protected Material.
28      Any use of Protected Material at trial shall be governed by the orders of the trial
                                              -4-
                                 STIPULATED PROTECTIVE ORDER
                                                          LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                Case No.: 2:19-cv-07723-DMG-RAO
 1   judge. This Order does not govern the use of Protected Material at trial.
 2        4. DURATION
 3        Even after final disposition of this litigation, the confidentiality obligations
 4   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 5   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 6   the later of (1) dismissal of all claims and defenses in this Action, with or without
 7   prejudice; and (2) final judgment herein after the completion and exhaustion of all
 8   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
 9   for filing any motions or applications for extension of time pursuant to applicable law.
10   5.      DESIGNATING PROTECTED MATERIAL
11           5.1 Exercise of Restraint and Care in Designating Material for Protection.
12        Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16   communications that qualify so that other portions of the material, documents, items,
17   or communications for which protection is not warranted are not swept unjustifiably
18   within the ambit of this Order.
19           Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper purpose
21   (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating Party
23   to sanctions.
24           If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27           5.2 Manner and Timing of Designations. Except as otherwise provided in this
28   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
                                               -5-
                                  STIPULATED PROTECTIVE ORDER
                                                            LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                  Case No.: 2:19-cv-07723-DMG-RAO
 1   or ordered, Disclosure or Discovery Material that qualifies for protection under this
 2   Order must be clearly so designated before the material is disclosed or produced.
 3         Designation in conformity with this Order requires:
 4            (a) for information in documentary form (e.g., paper or electronic
 5   documents, but excluding transcripts of depositions or other pretrial or trial
 6   proceedings), that the Producing Party affix at a minimum, the legend
 7   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 8   contains protected material. If only a portion or portions of the material on a page
 9   qualifies for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins).
11         A Party or Non-Party that makes original documents available for inspection
12   need not designate them for protection until after the inspecting Party has indicated
13   which documents it would like copied and produced. During the inspection and before
14   the designation, all of the material made available for inspection shall be deemed
15   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16   copied and produced, the Producing Party must determine which documents, or
17   portions thereof, qualify for protection under this Order. Then, before producing the
18   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
19   to each page that contains Protected Material. If only a portion or portions of the
20   material on a page qualifies tor protection, the Producing Party also must clearly
21   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
22            (b) for testimony given in depositions that the Designating Party identify
23   the Disclosure or Discovery Material on the record, before the close of the deposition
24   all protected testimony.
25            (c) for information produced in some form other than documentary and for
26   any other tangible items, that the Producing Party affix in a prominent place on the
27   exterior of the container or containers in which the information is stored the legend
28   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                              -6-
                                 STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   protection, the Producing Party, to the extent practicable, shall identify the protected
 2   portion(s).
 3         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 4   to designate qualified information or items does not, standing alone, waive the
 5   Designating Party’s right to secure protection under this Order for such material. Upon
 6   timely correction of a designation, the Receiving Party must make reasonable efforts
 7   to assure that the material is treated in accordance with the provisions of this Order.
 8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
10   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
11         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
12   process under Local Rule 37.1 et seq.
13         6.3 The burden of persuasion in any such challenge proceeding shall be on the
14   Designating Party. Frivolous challenges, and those made for an improper purpose
15   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
16   expose the Challenging Party to sanctions. Unless the Designating Party has waived
17   or withdrawn the confidentiality designation, all parties shall continue to afford the
18   material in question the level of protection to which it is entitled under the Producing
19   Party’s designation until the Court rules on the challenge.
20   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
21         7.1 Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under the
25   conditions described in this Order. When the Action has been terminated, Receiving
26   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
27         Protected Material must be stored and maintained by a Receiving Party location
28   and in a secure manner that ensures that access is limited to the persons authorized
                                              -7-
                                 STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   under this Order.
 2         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 3   ordered by the court or permitted in writing by the Designating Party, a Receiving
 4   Party may disclose any information or item designated “CONFIDENTIAL” only to:
 5                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 6   well as employees of said Outside Counsel of Record to whom it is reasonably
 7   necessary to disclose the information for this Action;
 8                (b) the officers, directors, and employees (including House Counsel) of
 9   the Receiving Party to whom disclosure is reasonably necessary for this Action;
10                (c) Experts (as defined in this Order) of the Receiving Party to whom
11   disclosure is reasonably necessary for this Action and who have signed the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13                (d) the court and its personnel;
14                (e) court reporters and their staff;
15                (f) professional jury or trial consultants, mock jurors, and Professional
16   Vendors to whom disclosure is reasonably necessary for this Action and who have
17   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18                (g) the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information;
20                (h) during their depositions, witnesses, and attorneys for witnesses, in
21   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
22   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
23   will not be permitted to keep any confidential information unless they sign the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
25   by the Designating Party or ordered by the court. Pages of transcribed deposition
26   testimony or exhibits to depositions that reveal Protected Material may be separately
27   bound by the court reporter and may not be disclosed to anyone except as permitted
28   under this Stipulated Protective Order; and
                                              -8-
                                 STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1                 (i) any mediator or settlement officer, and their supporting personnel,
 2   mutually agreed upon by any of the parties engaged in settlement discussions.
 3   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 4   IN OTHER LITIGATION
 5           If a Party is served with a subpoena or a court order issued in other litigation
 6   that compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL,” that Party must:
 8           (a) promptly notify in writing the Designating Party. Such notification
 9        shall include a copy of the subpoena or court order;
10           (b) promptly notify in writing the party who caused the subpoena or order
11   to issue in the other litigation that some or all of the material covered by the subpoena
12   or order is subject to this Protective Order. Such notification shall include a copy of
13   this Stipulated Protective Order; and
14           (c) cooperate with respect to all reasonable procedures sought to be pursued by
15   the Designating Party whose Protected Material may be affected.
16           If the Designating Party timely seeks a protective order, the Party served with
17   the subpoena or court order shall not produce any information designated in this action
18   as “CONFIDENTIAL” before a determination by the court from which the subpoena
19   or order issued, unless the Party has obtained the Designating Party’s permission. The
20   Designating Party shall bear the burden and expense of seeking protection in that court
21   of its confidential material and nothing in these provisions should be construed as
22   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
23   directive from another court.
24   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
25   PRODUCED IN THIS LITIGATION
26           (a)   The terms of this Order are applicable to information produced by a Non-
27   Party in this Action and designated as “CONFIDENTIAL.” Such information
28   produced by Non-Parties in connection with this litigation is protected by the remedies
                                               -9-
                                  STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   and relief provided by this Order. Nothing in these provisions should be construed as
 2   prohibiting a Non-Party from seeking additional protections.
 3         (b) In the event that a Party is required, by a valid discovery request, to produce
 4   a Non-Party’s confidential information in its possession, and the Party is subject to an
 5   agreement with the Non-Party not to produce the Non-Party’s confidential
 6   information, then the Party shall:
 7                (1) promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality agreement
 9   with a Non-Party;
10                (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and
13                (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15          (c)   If the Non-Party fails to seek a protective order from this court within 14
16   days of receiving the notice and accompanying information, the Receiving Party may
17   produce the Non-Party’s confidential information responsive to the discovery request.
18   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
19   any information in its possession or control that is subject to the confidentiality
20   agreement with the Non-Party before a determination by the court. Absent a court
21   order to the contrary, the Non-Party shall bear the burden and expense of seeking
22   protection in this court of its Protected Material.
23   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
25   Protected Material to any person or in any circumstance not authorized under this
26   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
27   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
28   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                              - 10 -
                                  STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   persons to whom unauthorized disclosures were made of all the terms of this Order,
 2   and (d) request such person or persons to execute the “Acknowledgment and
 3   Agreement to Be Bound” that is attached hereto as Exhibit A.
 4   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 5   PROTECTED MATERIAL
 6         When a Producing Party gives notice to Receiving Parties that certain
 7   inadvertently produced material is subject to a claim of privilege or other protection,
 8   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 9   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
10   may be established in an e-discovery order that provides for production without prior
11   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
12   parties reach an agreement on the effect of disclosure of a communication or
13   information covered by the attorney-client privilege or work product protection, the
14   parties may incorporate their agreement in the stipulated protective order submitted to
15   the court.
16   12. MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in this
22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
23   ground to use in evidence of any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. Before any materials produced in discovery,
25   answers to interrogatories, responses to requests for admissions, depositions
26   transcripts, or other documents which are designated as Confidential are filed with the
27   Court for any purpose, the party seeking to file such material must file an Application
28   for Leave to File Under Seal in compliance with Civil Local Rule 79-5.2.2.
                                             - 11 -
                                 STIPULATED PROTECTIVE ORDER
                                                           LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                 Case No.: 2:19-cv-07723-DMG-RAO
 1   13.   FINAL DISPOSITION
 2         After the final disposition of this Action, as defined in paragraph 4, within 60
 3   days of a written request by the Designating Party, each Receiving Party must return
 4   all Protected Material to the Producing Party or destroy such material. As used in this
 5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6   summaries, and any other format reproducing or capturing any of the Protected
 7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 8   must submit a written certification to the Producing Party (and, if not the same person
 9   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
10   category, where appropriate) all the Protected Material that was returned or destroyed
11   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
12   compilations, summaries or any other format reproducing or capturing any of the
13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
14   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
15   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
16   attorney work product, and consultant and expert work product, even if such materials
17   contain Protected Material. Any such archival copies that contain or constitute
18   Protected Material remain subject to this Protective Order as set forth in Section 4
19   (DURATION).
20   14. Any violation of this Order may be punished by any and all appropriate measures
21   including, without limitation, contempt proceedings and/or monetary sanctions.
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                              - 12 -
                                  STIPULATED PROTECTIVE ORDER
                                                            LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                  Case No.: 2:19-cv-07723-DMG-RAO
 1   15. The Parties and all signatories to the Acknowledgment attached hereto as Exhibit
 2   A agree to be bound by the Stipulated Protective Order pending its approval and entry
 3   by the Court. It is the Parties’ intent to be bound by the terms of this Stipulated
 4   Protective Order pending its entry so as to allow for immediate production of Protected
 5   Material under the terms herein.
 6

 7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 8                                                     SPENCER S. BUSBY & ASSOCIATES
 9
      Dated: 3/24/2020                                 By:       /s/Linda McAleer
10                                                              Spencer S. Busby
11                                                              Linda McAleer
                                                                Attorneys for Plaintiff,
12                                                              Emil Lewis
13

14                                                                THARPE & HOWELL, LLP
15
      Dated: 3/24/2020                                 By:       /s/Diana M. Rivera
16                                                              Stephanie Forman
                                                                Diana M. Rivera
17                                                              Attorneys for Defendant,
18
                                                                Lowe’s Home Centers, LLC

19   Diana M. Rivera, the filer of this document, attests that all other signatories listed above, and on
20   whose behalf this filing is submitted, concur in the filing’s content and have authorized the
     filing, pursuant to L.R. 5-4.3.4(a)(2)(i).
21

22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24   DATED: March 24, 2020
25

26   ____________________________________
27   HON. ROZELLA A. OLIVER
     United States Magistrate Judge
28
                                                 - 13 -
                                     STIPULATED PROTECTIVE ORDER
                                                                  LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                        Case No.: 2:19-cv-07723-DMG-RAO
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________________, [print or type full name] of
 4   ________________________________________, [type or print full address] declare
 5   under penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Central
 7   District of California on ______________ [date] in the case of Emil Lewis v.
 8   Lowe’s Home Centers, LLC., et al., Case No.: 2:19-cv-07723-DMG-RAO, I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order and
10   I understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint _____________________ [print or type full name]
19   _________________________________________________ [type and print full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: __________________
24   City and State where sworn and signed: _________________________
25

26   Printed Name: _________________________________
27

28   Signature: ____________________________________
                                             - 14 -
                                 STIPULATED PROTECTIVE ORDER
                                                            LEWIS V. LOWE’S HOME CENTERS, LLC
                                                                  Case No.: 2:19-cv-07723-DMG-RAO
